Case 2:19-cv-01717-RGK-AGR Document 70-2 Filed 10/07/19 Page 1 of 2 Page ID #:837



 1   Jeffrey L. Kessler (admitted pro hac vice)
     jkessler@winston.com
 2   David G. Feher (admitted pro hac vice)
     dfeher@winston.com
 3   WINSTON & STRAWN LLP
     200 Park Avenue
 4   New York, New York 10166
     Telephone: (212) 294- 6700
 5   Facsimile: (212) 294-4700
 6   Cardelle B. Spangler (admitted pro hac vice)
     cspangler@winston.com
 7   WINSTON & STRAWN LLP
     35 West Wacker Drive
 8   Chicago, Illinois 60601
     Telephone: (312) 558-5600
 9   Facsimile: (312) 558-5700
10   Diana Hughes Leiden (SBN: 267606)
     dhleiden@winston.com
11   WINSTON & STRAWN LLP
     333 South Grand Avenue, 38th Floor
12   Los Angeles, CA 90071-1543
     Telephone: (213) 615-1700
13   Facsimile: (213) 615-1750
14   Jeanifer E. Parsigian (SBN: 289001)
     jparsigian@winston.com
15   WINSTON & STRAWN LLP
     101 California St., 35th Floor
16   San Francisco, California 94111
     Telephone: (415) 591-1000
17   Facsimile: (415) 591-1400
18   Attorneys for Plaintiffs
19
                            UNITED STATES DISTRICT COURT
20
            CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
21
                                             Case No. 2:19-cv-01717-RGK-AGR
22    ALEX MORGAN, et al.,
                                             Assigned to: Judge R. Gary Klausner
23                 Plaintiffs/Claimants,
                                             DECLARATION OF ALEX MORGAN
24    v.                                     IN SUPPORT OF PLAINTIFFS’ REPLY
                                             IN SUPPORT OF MOTION FOR
25    UNITED STATES SOCCER                   CLASS CERTIFICATION
      FEDERATION, INC.,
26                                           Date: October 21, 2019
                   Defendant/Respondent.     Time: 9:00 A.M.
27                                           Place: Courtroom 850
28


     DECLARATION OF ALEX MORGAN                           CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 70-2 Filed 10/07/19 Page 2 of 2 Page ID #:838



 1          I, Alex Morgan, declare as follows:
 2          1.      I am over the age of 18. If called upon to testify, I could and would
 3   competently testify to the matters set forth in this declaration.
 4          2.      I have been a member of the WNT continuously since 2010.
 5          3.      The WNT players have played more games on an inferior surface of play,
 6   artificial turf, than the MNT players. For example, from January 1, 2014 through
 7   December 31, 2017, the WNT players played 62 domestic games, including games for
 8   the World Cup and Olympic qualifiers. 13 of the 62 games (about 21%) were played on
 9   artificial turf. For only 1 game was natural grass temporarily installed over a venue
10   with artificial turf. Over the same time period, the MNT played 32 domestic matches,
11   with 0 on artificial turf and 7 where natural grass was installed over a venue with
12   artificial turf.
13          4.      I currently play for the Orlando Pride in the National Women’s Soccer
14   League (“NWSL”). In 2017, I played for Olympique Lyonnais in the Division I French
15   League. My employment with any domestic or foreign professional team is a separate
16   job from my national team employment with the USSF. This is the same for any WNT
17   player.
18
19          I declare under penalty of perjury that the foregoing is true and correct.
20
     Executed on this 5th day of October, 2019.
21
22
                                                 __________________________
23                                               Alex Morgan
24
25
26
27
28

                                                  1
     DECLARATION OF ALEX MORGAN                                CASE NO. 2:19-CV-01717-RGK-AGR
